DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the illustrations should be provided with reference numerals that correspond to elements described in the Specification.  Conventionally, drawings include reference numerals to indicate elements that are illustrated and correspond to the elements described in the Specification.  However, Applicant includes various drawings that are described in the Specification, but the drawings omit reference numerals and corresponding reference numerals in the Specification.  Applicant is requested to add reference numerals to the drawings and the Specification, so that the reference numerals in the drawings correspond to what is described for the drawings in the Specification.
Specifically, Figure 1 is described at ¶[0139] - ¶[0144] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.  
Figure 2 is described at ¶[0146] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.  
Figure 3 is described at ¶[0147] - ¶[0151] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.  
Figure 4A is described at ¶[0153] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.
Figure 4B is described at ¶[0155] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.  
Figure 4C is described at ¶[0157] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.
Figure 4D is described at ¶[0159] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.  
Figure 4E is described at ¶[0161] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification. 
Figure 5 is described at ¶[0163] of the Specification, but lacks reference numerals.  Reference numerals should be added to the drawing and the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Impact Assessment for Messages Between Agent and Subject to Further an Objective.
The disclosure is objected to because of the following informalities:
In ¶[0010], “an interactive objection” should be “an interactive objective”.
In ¶[0037] - ¶[0039], Applicant’s listing of non-patent literature is improper because it is presented in the Specification, and not in an Information Disclosure Statement.  Conventionally, non-patent literature is listed in an Information Disclosure Statement, and copies of the references are submitted, but are not listed in the Specification.  Applicant is required to cancel all of the references to non-patent literature in ¶[0037] - ¶[0039].  Alternatively, Applicant must provide copies of all of the non-patent literature cited in ¶[0037] - ¶[0039], as this non-patent literature is not readily available to the USPTO.  
In ¶[0043], “an interactive objection” should be “an interactive objective”.
In ¶[0044], “an interactive objection” should be “an interactive objective”.
In ¶[0057], Applicant should remove the underlining.  It is unclear if this underlining is intentional, but it does not appear to be necessary to emphasize the specific underlined words.
In ¶[0073], Applicant should remove the underlining.  It is unclear if this underlining is intentional, but it does not appear to be necessary to emphasize the specific underlined words.
In ¶[0106], Applicant should remove the underlining.  It is unclear if this underlining is intentional, but it does not appear to be necessary to emphasize the specific underlined words.
In ¶[0113], “ques” appears that it should be “cues”.
In ¶[0118], “of on the manager’s screen/mobile” should be “or on the manager’s screen/mobile”.
In ¶[0125], “a video massage” should be “a video message”.
In ¶[0125], “and then selected and send” should be “and then selected and sent”.
In ¶[0126], “quest’s name” should be “guest’s name”.
In ¶[0132], “system manger-interface” should be “system manager-interface”.
In ¶[0135], Applicant should remove the underlining.  It is unclear if this underlining is intentional, but it does not appear to be necessary to emphasize the specific underlined words.
In ¶[0159], “que” should be “cue”.  (three occurrences)
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 10 to 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (U.S. Patent Publication 2014/0241519) in view of Singh (U.S. Patent Publication 2016/0042419).
Concerning independent claims 1 and 11, Watson et al. discloses a method and system for evaluating scripts in an interpersonal communication that includes monitoring a customer service interaction, comprising:
“capturing, using sensors, information about messages generated by the agent and the subject, wherein the captured messages can be verbal or visual in format” – user interface 210 can include a voice input device and comparable input devices capable of receiving user input from a user (“capturing, using sensors”) (¶[0018]: Figure 2); a customer service interaction is monitored, where the customer service interaction is a call between a caller or customer (“the subject”) with a customer service agent (“the agent”); monitoring of the customer service interaction results in customer service interaction content (“information about messages generated by the agent and the subject”); the customer service interaction is digitized as an audio file (“wherein the captured messages can be verbal . . . in format”) which is either recorded or streamed for real-time analysis; alternatively, similar techniques may be used in connection with a video recording (“or visual in format”), a component of which may be an audio file (¶[0022]: Figure 1: Step 102);
“extracting meaning from the captured message information” – speech analysis of audio data divides the audio data into identifiable and analyzable segments, and then seeks to extract meaning, content, or sentiment from the segments (¶[0024]: Figure 1: Step 102);
“characterizing, based on the extracted meaning, an impact of each agent generated message on the subject, wherein each impact characterization indicates whether a respective message brought the interaction closer to, or further from, the specific objective” – creation and implementation of scripts used in customer service interactions facilitate the goals of consistently providing effective and/or necessary information to customers in a manner determined to be a best practice; furthermore, a customer service agent must follow the script closely enough such that the purpose of the script, whether information or otherwise, is achieved; speech analytics of a customer service interaction analyze to identify customer service interactions in which a script or other standard message was either incorrectly delivered, inappropriately delivered, or absent from a customer service interaction (¶[0004] - ¶[0005]); here, “the specific objective” is for the agent is effectively deliver information to a customer according to a script; if an agent effectively delivers the information in the script to a customer, then this has “brought the interaction closer to . . . the specific objective”, but if the information is incorrectly delivered, then, this has “brought the interaction . . . further from, the specific objective”; that is, “the specific objective” is for an agent to appropriately deliver the information of the script to a customer; customer data may be analyzed to assist in determining script requirements; identification of a customer is used to look up customer account information, and this information may lead to a determination that recent or historical activity of the customer requires the customer service agent present certain information which may be embodied in the script that should be detected in the transcript of the customer service interaction (¶[0036]: Figure 1: Step 108); a determination of script requirements is performed by applying business logic against analyzed customer data or customer service interaction data to determine which scripts should have occurred during the customer service interaction (¶[0039]: Figure 1); broadly, “an impact of each agent generated message on the subject” and “each impact characterization” is determined by reference to customer account information and script requirements for a given customer; additionally, speech analytics extracts meaning and customer sentiment from a customer service interaction (¶[0024]); comparing meaning and content of a customer service interaction and customer sentiment provides “a message impact assessment to characterize, based on the extracted meaning, an impact of each agent generated message on the subject”.
Concerning independent claims 1 and 11, Watson et al. arguably anticipates all of the limitations of the independent claims.  Watson et al. does not expressly disclose the preambular limitation of “an in-person interaction”, as a customer service interaction appears to be mainly described in a context of a call between a customer and an agent with an audio recording and/or a video recording of the call.  However, a preambular limitation is generally not considered for purposes of applying the prior art if the body of the claim does not depend upon the preambular limitations for completeness.  A preamble of a claim is generally not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP §2111.02.  Additionally, Watson et al. arguably discloses the limitations of “characterizing, based on the extracted meaning, an impact of each agent generated message on the subject” because a customer sentiment is extracted and a determination of script requirements can be based on recent or historical customer account information.  That is, Applicant’s claim language does not require any specific way of determining “an impact of each agent generated message on the subject”, e.g., it does not require recognizing expressions on the customer’s face, customer’s body language, customer sentiment, or bio-parameters.  Broadly, “an impact of each agent generated message on the subject” can be determined based on script requirements from historical customer account information.  Compare Specification, ¶[0172] - ¶[0173], which states that characterization of impact may be according to previous interactions.  
Concerning independent claims 1 and 11, even if these limitations are omitted by Watson et al., they are taught by Singh.  Generally, Singh teaches a method and apparatus for providing a customized interaction experience to customers, where interaction data comprises information related to elements of interest to the customer from among a plurality of elements presented to the customer during one or more interactions.  An intention of a customer is predicted based on the interaction data.  (Abstract)  Specifically, Singh teaches various interaction channels including an in-person or physical interaction channel, e.g., for a customer visit to an enterprise store or a retail outlet (“an in-person interaction”).  Alternatively, an interaction may be simultaneously conducted over a web interaction channel as well as a speech interaction channel over a phone call.  (¶[0024])  Apparatus 100 is caused to determine elements of interest to the customer based on customer actions on the interaction channel.  Implicit or explicit verbal utterances during a speech interaction may be indicative of a customer’s interest (“characterizing . . . an impact of each agent-generated message on the subject”), where the elements of interest to a customer are referred to as interaction data.  (¶[0028])  Singh, then, teaches “a message impact assessment” to “characterize, based on the extracted meaning, an impact of each agent generated message on the subject”.  That is, if interaction data of an agent includes elements of interest to the customer based on implicit or explicit verbal utterances of a customer, then a message of an agent is having a high impact on the customer.  Compare Specification, ¶[0170], which describes an impact of a message as relating to an interest level of the subject in the agent generated message.  An objective is to improve a granularity of a predicted intent of a customer in a time-effective manner to provide an improved interaction experience to customers.  (¶[0008])  It would have been obvious to one having ordinary skill in the art to assess an impact of a message from an agent on a customer based on a level of interest for an in-person interaction as taught by Singh to bring an interaction to a specific objective by providing compliant interactions of Watson et al. for a purpose of improving a granularity of a predicted intent of a customer in a time-effective manner to provide an improved interaction experience to customers.  

Concerning claims 2 and 12, Watson et al. discloses extracting meaning from an audio file of a customer service interaction, where a customer service interaction can include details regarding the customer service interaction of order information, survey data, and topics of conversation (“classifying, based on the extracted meaning, a specific interaction message, as expressed by either the agent of subject interacting”).  (¶[0024])  Compare Specification, ¶[0008], where a specific interaction meeting type is a ‘sales’ type of interaction, a ‘service request’ type of interaction, or a ‘complaint’ type of interaction. 
Concerning claims 3 and 13, Watson et al. discloses a script requirement for a customer service interaction (“within an interaction type configuration script for the given interaction”).  (Abstract)  Speech analytics seeks to extract meaning, content, and sentiment from audio segments.  Information may be used in order to identify whole or partial scripts spoken by the customer service agent in the customer service interaction (“wherein extracted meaning from the captured messages is at least partially based on processing of said sensor inputs using detection parameters within an interaction type configuration script for the given interaction”).  (¶[0024] - ¶[0025])  
Concerning claims 4 and 14, Watson et al. discloses that a determination if identified scripts meet script requirements may result in a generation of an alert or a reminder to an agent or agents; an alert may be generated in an event that it is determined that the customer service interaction is a non-compliant interaction due to failure to deliver a script or to improperly include a script; a customer interaction is monitored in real-time, and an alert is generated that may be provided directly to the agent while the customer service interaction is still ongoing; alerts generated may be in the form of guidance or reminders specifically directed to the agent (“an interaction intervention module for generating an interaction agent instruction corresponding, and in response, to specific impact characterization of one or more consecutive agent generated messages on the subject”) (¶[0045]: Figure 1: Step 116); alternatively, if a customer service interaction is determined to be non-compliant, an alert may be generated to management for remedial action (¶[0047]: Figure 1: Step 118).
Concerning claims 5 and 15, Watson et al. discloses a customer interaction is monitored in real-time, and an alert is generated that may be provided directly to the agent while the customer service interaction is still ongoing (“to signal, present or otherwise convey, substantially in real-time, an interactive agent instruction communicated by said interaction intervention module”); alerts generated may be in the form of guidance or reminders specifically directed to the agent; an alert generated may be email, SMS, or pop-up messages on the screen of the agent’s workstation (¶[0045] - ¶[0046]: Figure 1: Step 116).
Concerning claims 6 and 16, Watson et al. discloses that script requirements may be dictated in order to comply with regulatory or legal requirements (“regulatory compliance protocol”) (¶[0035]: Figure 1); scripts may be designed in order to comply with regulatory or legal requirements that may exist in the context of customer service interactions in a financial, utility, cellular phone, or cable subscription service, where a provider may be subject to sanction or fine if a customer is not provided with certain regulatory disclosure information (“wherein the instruction type configuration script is automatically generated at least partially based on a system received or retrieved regulatory compliance protocol”) (¶[0047]).
Concerning claims 7 and 17, Singh teaches that interaction data comprises information related to elements of interest to the customer from among a plurality of elements presented to the customer during the one or more interactions; an intention of the customer is predicted based on the interaction data (Abstract); implicit or explicit verbal utterances during a speech interaction may be indicative of customers’ interest (“wherein the impact characterization indicating whether the respective message brought the interaction closer to, or further from, the specific objective, at least partially factors an interest level of the subject in the agent generated message which triggered the respective message”) (¶[0028]); an intention of a customer may be buying apparel (¶[0035]); a predicted intent may enable an agent to avoid an initial probing question to the customer thereby reducing the overall handle time of the chat interaction (¶[0041]).
Concerning claims 10 and 20, Watson et al. discloses that recent or historical activity of the customer requires that the customer service agent present certain information which may be embodied in a script that should be detected in the transcript of the customer service interaction (¶[0036]: Figure 1: Step 108); historical customer interactions may be analyzed, including spoken terms or phrases or conversation topics of historical customer service interactions with the customer (“wherein the characterization of the impact of each agent generated message on the subject, is at least partially based on comparison of the meaning extracted from the agent message extracted from agent generated message data from previous interactions”); speech analytics of historical customer service interactions may be accessed if these historical customer service interactions are identified to be similar or related to the customer service interaction currently being analyzed (¶[0037]); historical customer service interactions may be analyzed through speech analytics to detect conversational topics that are correlated with specific script and/or conditions that are present in historical customer service interactions (“sharing the same interaction type configuration script”) (¶[0041]). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (U.S. Patent Publication 2014/0241519) in view of Singh (U.S. Patent Publication 2016/0042419) as applied to claims 1 and 11 above, and further in view of Dumaine et al. (U.S. Patent Publication 2017/0353605).
Generally, Watson et al. discloses extracting customer sentiment from a customer service interaction.  (¶[0024])  Watson et al. does not expressly disclose “wherein the impact characterization indicating whether the respective message brought the interaction closer to, or further from, the specific objective, at least partially factors an estimation of the subject’s sentiment towards the agent generated message which triggered the respective message.”  However, Watson et al.’s determination of a customer sentiment would appear to be implicitly utilized in order to determine a reaction of a customer to scripts spoken by a customer service agent.  If a customer’s sentiment is negative to an agent’s script, then this would tend to have a negative impact on a specific objective of the agent.  Arguably, Watson et al. does not actually disclose that estimation of a customer’s sentiment is used to determine if a message brought the interaction closer to or further from a specific objective.  Anyway, Dumaine et al. teaches technologies for monitoring interaction between customers and agents during sentiment detection to facilitate a support call interaction.  Facial recognition analysis of a customer based on images of the customer is received during a video call, and a probable emotional state of a customer is determined as a function of the facial recognition analysis.  (Abstract)  Feedback is provided to the agent as a function of one or more of the sentiment scores, where feedback to the agent includes at least one visual indicator usable by the agent to perform an action.  (¶[0009])  Interaction management computing device is configured to manage one or more sentiment scores usable to identify the state of the call at any given time.  An action may be taken in real-time providing feedback to the agent as to the identified state of the customer during the call.  (¶[0027])  An objective is to provide a respectable customer service support system to build and maintain a company’s brand.  (¶[0002])  It would have been obvious to one having ordinary skill in the art to factor an estimation of a subject’s sentiment toward an agent generated message as taught by Dumaine et al. to appropriately deliver a script from an agent in a customer service interaction of Watson et al. for a purpose of providing a respectable customer service support system to build and maintain a company’s brand.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (U.S. Patent Publication 2014/0241519) in view of Singh (U.S. Patent Publication 2016/0042419) as applied to claims 1 and 11 above, and further in view of Ghuge et al. (U.S. Patent Publication 2020/0252510).
Generally, Watson et al. discloses that “characterization of the impact of each agent generated message on the subject” can use “agent generated message data from previous interactions, sharing the same instruction type configuration script, in which the specific objective has been reached.”  That is, Watson et al. discloses that historical customer interactions may be analyzed, including spoken terms or phrases or conversation topics of historical customer service interactions with the customer (“characterization of the impact of each agent generated message on the subject” can use can use “agent generated message data from previous interactions”); speech analytics of historical customer service interactions may be accessed if these historical customer service interactions are identified to be similar or related to the customer service interaction currently being analyzed (¶[0037]); historical customer service interactions may be analyzed through speech analytics to detect conversational topics that are correlated with a specific script and/or conditions that are present in historical customer service interactions (“sharing the same interaction type configuration script”) (¶[0041]).  The only element omitted by Watson et al. is that “a deep learning model” is “trained with agent generated messages from previous interactions”.  That is, Watson et al. discloses using agent generated messages from previous interactions, but does not use a machine learning model that is trained from these previous interactions.  Still, machine learning is well known in natural language processing to extract meaning from speech.  
Specifically, Ghuge et al. teaches classifying a digital speech sample of a call to determining a routing.  (Abstract)  A speech analysis program 116 determines a tone of speech, emotions, dialect, and speech patterns, and natural language processor 120 interprets topics, entities, relationships, and keywords.  (¶[0015]: Figure 1)  Speech analysis program 116 and natural language processor 120 may use machine learning and deep learning algorithms to process digital speech samples and classify into a category.  (¶[0025]: Figure 1)  Speech attributes 304 of a call agent may use deep learning.  (¶[0031]: Figure 3)  An objective is to provide an improved technique for routing calls to call agents to reduce call time and optimize call processing.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to use a deep learning model as taught by Ghuge et al. to process historical customer service interactions in Watson et al. for a purpose of reducing call time and optimizing call processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Adam, Karp et al., O’Connor et al., Porras et al., Miller et al., McCord, and Paolella et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        August 15, 2022